REDMANN, Judge
(dissenting from refusal of rehearing).
Apparently the pleadings were broadened by evidence of the large trucks carrying heavy construction items to the job, which may have (non-negligently) been the cause of plaintiff’s damage. The owner and general contractor (and their insurers) could be liable for damage caused thus (as well as by non-negligent piledriving); see D’Albora v. Tulane University, 274 So.2d 825 (La.App.1973), writs refused, La., 278 So.2d 504, 505.
I would rehear, requesting argument on whether the damages were truck-caused and if so whether owner and contractor are liable.